Citation Nr: 1807728	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-02 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran filed a timely notice of disagreement, and he later perfected his appeal.  He died in October 2016, and the appellant was properly substituted as the claimant in July 2017.


FINDINGS OF FACT

In correspondence dated January 2018, the appellant withdrew the appeal as to entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

In the present case, in correspondence dated January 2018, the appellant withdrew the appeal as to entitlement to service connection for bilateral hearing loss and tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time, and these appeals are dismissed.


ORDER

The appeal as to entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to entitlement to service connection for tinnitus is dismissed.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


